DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 17, 33, and their dependents thereof, are allowed because the closest prior art, Hardek (US Pub No. 2020/0098387) discloses distinguishing user speech from background speech in speech-dense environments, Kohtz et al. (US Pub No. 2018/0340982) discloses methods for estimating a number of workflow cycles able to be completed from a remaining batter capacity, either alone or in combination, fail to disclose a mobile electronic device is provided for use with a headset. A camera outputs digital pictures of a portion of the headset. A display device displays information for viewing by a user wearing the headset. A processor retrieves calibration parameters that characterize at least a pose of the camera relative to the display device, and processes a digital picture from the camera to identify a pose of an optically identifiable feature within the digital picture. A pose of the mobile electronic device is identified relative to the holder based on the identified pose of the optically identifiable feature within the digital picture and based on at least the pose of the camera relative to the display device as characterized by the calibration parameters. The processor controls where graphical objects are rendered on the display device based on the identified pose of the mobile electronic device relative to the holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646